Case 2:17-bk-20125-RK       Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38               Desc
                             Main Document    Page 1 of 15


  1
  1   TODD M. ARNOLD (SBN 221868)
      LEVENE, NEALE, BENDER, YOO & BRILL LLP
  2
  2   10250 Constellation Blvd., Suite 1700
  3
  3   Los Angeles, CA 90067
      Telephone: (310) 229-1234
  4
  4   Fax: (310) 229-1244
      Email: tma@lnbyb.com
  5
  5
      Attorneys for Debtor and Debtor in Possession
  6
  6

  7
  7                              UNITED STATES BANKRUPTCY COURT
  8
  8                              CENTRAL DISTRICT OF CALIFORNIA
  9
  9                                     LOS ANGELES DIVISION
 10
 10
      In re:                                          Case No.: 2:17-bk-20125-RK
 11
 11

 12
 12   GRAND VIEW FINANCIAL, LLC,                      Chapter 11 Case

 13
 13               Debtor and Debtor in Possession.     DEBTOR’S (1) FOURTH CHAPTER 11
                                                       CASE STATUS REPORT AND
 14
 14                                                    (2) REQUEST TO CONTINUE STATUS
 15
 15                                                    CONFERENCE

 16
 16                                                   Hearing:
                                                      DATE:       January 8, 2019
 17
 17                                                   TIME:       1:30 p.m.
                                                      PLACE:      Courtroom 1675
 18
 18                                                               255 E. Temple St.
 19
 19                                                               Los Angeles, CA 90012

 20
 20
               Grand View Financial, LLC, the Chapter 11 debtor and debtor in possession herein (the
 21
 21
      “Debtor”), respectfully submits this fourth status report (the “Fourth Report”) in compliance
 22
 22
      with the Order Setting Scheduling And Case Management Conference entered by the Court,
 23
 23
      the continued Chapter 11 status conferences held by the Court after the initial Chapter 11 status
 24
 24
      conference, and the Debtor’s First Chapter 11 Case Status Report (the “First Report”) and
 25
 25
      Debtor’s Second Chapter 11 Case Status Report and Third Chapter 11 Case Status Report filed
 26
 26
      in connection therewith.
 27
 27

 28
 28


                                                      1
Case 2:17-bk-20125-RK             Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38                Desc
                                   Main Document    Page 2 of 15


  1
  1
      A.         BRIEF DESCRIPTION OF THE DEBTOR’S BUSINESS AND OPERATIONS,
  2
  2              IF ANY, AND THE PRINCIPAL ASSETS AND LIABILITIES OF THE
  3
  3              ESTATE.
                 1.       GENERAL BACKGROUND.
  4
  4
                 On August 17, 2017 (the “Petition Date”), the Debtor commenced its bankruptcy case
  5
  5
      by filing a voluntary petition under Chapter 11 of 11 U.S.C. § 101 et seq. (the “Bankruptcy
  6
  6
      Code”).1 The Debtor is operating its estate and managing its financial affairs as a debtor in
  7
  7
      possession pursuant to Sections 1107 and 1108.                      An Official Committee of Unsecured
  8
  8
      Creditors has not been formed.
  9
  9
                 2.       THE DEBTOR’S BUSINESS AND REAL PROPERTY.
 10
 10
                 The Debtor is a Wyoming limited liability company that was formed in 2015. The
 11
 11
      Debtor is in the business of acquiring distressed real property (each a “Property” and,
 12
 12
      collectively, the “Properties”) in situations where public records and documents available to the
 13
 13
      Debtor demonstrate that the claim allegedly secured by the underlying subject Property (each an
 14
 14
      “Alleged Secured Claim” and, collectively, the “Alleged Secured Claims”) and the related trust
 15
 15
      deed purportedly securing the Alleged Secured Claim pursuant to a lien on the subject Property
 16
 16
      (each an “Alleged Lien” and, collectively, the “Alleged Secured Liens”) suffer from defects
 17
 17
      rendering the Alleged Secured Claim and/or related Alleged Lien unenforceable and/or invalid.
 18
 18
      The defects are often the same defects that were part of the mortgage crisis and resulting
 19
 19
      implosion of the U.S. economy 2007 and/or were the result of efforts by surviving lenders,
 20
 20
      servicers, and mortgage trustees to quickly foreclose on and liquidate real estate assets without
 21
 21
      following applicable law.
 22
 22
                 In situations where the Debtor identifies a Property it is interested in acquiring, the
 23
 23
      Debtor seeks to enter into a group of agreements with the then owner of the Property (each a
 24
 24
      “Former Owner” and, collectively, the “Former Owners”) intended to mutually benefit the
 25
 25
      Debtor and the Former Owner. In a typical transaction in which the Debtor acquires a Property:
 26
 26

 27
 27   1
          Unless otherwise stated, all Section references herein are to the Bankruptcy Code.
 28
 28


                                                                  2
Case 2:17-bk-20125-RK       Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38               Desc
                             Main Document    Page 3 of 15


  1
  1          (a)     the Debtor and the Former Owner execute a Real Estate Shared-Equity

  2
  2   Transaction & Purchase and Sale Agreement (each a “Sale Agreement” and, collectively, the

  3
  3   “Sale Agreements”) pursuant to which, among other things, the Former Owner sells the subject

  4
  4   Property to the Debtor in exchange for an Unsecured Promissory Note (each an “Unsecured

  5
  5   Note” and, collectively, the “Unsecured Notes”) from the Debtor in a mutually agreed upon

  6
  6   amount, which Unsecured Note is only payable in the event the Debtor is able to eliminate the

  7
  7   Alleged Lien on the Property (at the sole expense of the Debtor) thereby increasing the equity in

  8
  8   the Property, which is to be shared between the Former Owner and the Debtor according to the

  9
  9   terms of the subject Sale Agreement and Unsecured Note;

 10
 10          (b)     the Former Owner executes a Grant Deed (or sometimes a Warranty Deed or

 11
 11   Quitclaim Deed) transferring title to the Property to the Debtor; and

 12
 12          (c)     the Debtor and the Former Owner execute a Month to Month Rental Agreement

 13
 13   (each a “Rental Agreement” and, collectively, the “Rental Agreements”) whereby the Former

 14
 14   Owner leases back the Property from the Debtor.

 15
 15          Through the Petition Date, the Debtor acquired 42 Properties. In the ordinary course of

 16
 16   its business, the Debtor acquired an additional three Properties after the Petition Date, and the

 17
 17   Debtor may acquire other Properties. Unfortunately, prior to the Petition Date, approximately

 18
 18   28 of the 45 Properties (each a “Foreclosure Property” and, collectively, the “Foreclosure

 19
 19   Properties”) were purportedly foreclosed upon.       The Debtor has decided to stop pursuing

 20
 20   recovery on 22 of the Foreclosed Properties. Thus, at present, the Debtor has an interest in

 21
 21   and/or is pursuing recovery on approximately 23 Properties.

 22
 22   B.     THE PRINCIPAL ASSETS AND LIABILITIES OF THE DEBTOR AND ITS
 23
 23          ESTATE.
             The Debtor’s principal assets are the Properties in which the Debtor has an interest,
 24
 24
      which have an estimated current fair market value of approximately $33.2 million.
 25
 25
             The Debtor’s principal liabilities include the Alleged Secured Claims, which are
 26
 26
      allegedly secured by the Alleged Liens on the Properties, and which Alleged Secured Claims
 27
 27

 28
 28


                                                       3
Case 2:17-bk-20125-RK       Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38               Desc
                             Main Document    Page 4 of 15


  1
  1   total approximately $25.067 million. As discussed herein, the Debtor disputes the validity of

  2
  2   the Alleged Secured Claims and Alleged Liens and intends to challenge them in the context of

  3
  3   the Debtor’s bankruptcy case. The Debtor also challenges the validity of the foreclosures on the

  4
  4   Foreclosed Properties. The elimination of some or all of the Alleged Secured Claims and

  5
  5   Alleged Liens and the recovery of some or all of the Foreclosed Properties would create

  6
  6   substantial equity in the Properties for the benefit of the holders of other allowed claims and

  7
  7   interests.

  8
  8           The second principal liability of the Debtor is for general unsecured claims evidenced by

  9
  9   the Unsecured Notes, which were issued by the Debtor to the Former Owners as part of the

 10
 10   consideration in exchange for the Properties. The claims evidenced by the Unsecured Notes
 11
 11   total approximately $15.7 million.
 12
 12   C.      WHAT PRECIPITATED THE BANKRUPTCY FILING?
 13
 13           On the Petition Date of August 17, 2017, the Debtor filed the instant Chapter 11
 14
 14   bankruptcy case in order to, inter alia, (1) address and resolve various claims against the
 15
 15   Debtor, including, but not limited to the Alleged Secured Claims, (2) where necessary,
 16
 16   invalidate purported pre-Petition Date foreclosures on the Foreclosure Properties and/or avoid
 17
 17   alleged transfers pursuant to purported pre-Petition Date foreclosures on the Foreclosure
 18
 18   Properties and recover title to the Foreclosed Properties, (3) facilitate the sale of the Debtor’s
 19
 19   Properties free and clear of all liens, claims, and interests, and (4) propose and confirm a
 20
 20   Chapter 11 plan of reorganization.
 21
 21           As of the Petition Date, the Debtor intended (1) to initiate adversary proceedings (each
 22
 22   an “Adversary” and, collectively, the “Adversary Proceedings”) and/or claim objections (each a
 23
 23   “Claim Objection” and, collectively, the “Claim Objections”) to (a) invalidate, reverse, or avoid
 24
 24   the purported foreclosures on the Foreclosure Properties and (b) challenge and eliminate all of
 25
 25   the Alleged Secured Claims and related Alleged Liens, (2) to sell the resulting unencumbered
 26
 26   Properties for the highest and best price (subject to any rights of first refusal a Former Owner
 27
 27   may have to repurchase the subject Property), and (3) to propose and confirm a Plan whereby all
 28
 28


                                                      4
Case 2:17-bk-20125-RK       Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38                Desc
                             Main Document    Page 5 of 15


  1
  1   allowed secured claims (which the Debtor believes will be limited to some tax claims against

  2
  2   certain of the Properties), administrative claims, priority claims, and general unsecured claims

  3
  3   (largely if not entirely comprised of amounts payable to the Former Owners pursuant to the

  4
  4   Unsecured Notes) will be paid in full, with the surplus distributed to the Debtor’s owners, which

  5
  5   was the Debtor’s original exit strategy.

  6
  6          While the Debtor disputes the enforceability and validity of the Alleged Secured Claims

  7
  7   and Alleged Liens forming the purported basis for the foreclosures on the Foreclosure

  8
  8   Properties and/or the standing of the parties effectuating the foreclosures and, therefore, the

  9
  9   validity of the purported foreclosures on the Foreclosure Properties, the Debtor has decided to

 10
 10   somewhat alter its original bankruptcy and exit strategy. More specifically, the Debtor took
 11
 11   actions, including the initiation of Adversary Proceedings (which included Claim Objections),
 12
 12   in an effort to invalidate, reverse, or avoid the purported foreclosures on certain of the
 13
 13   Foreclosure Properties and to challenge certain related the Alleged Secured Claims and Alleged
 14
 14   Liens forming the purported basis for the foreclosures on the Foreclosure Properties. However,
 15
 15   the Debtor, in an exercise of its business judgment, later determined that the cost of pursuing
 16
 16   most other potential Adversary Proceedings and Claim Objections likely outweighed the benefit
 17
 17   to be gained in such Adversary Proceedings and Claim Objections, particularly when
 18
 18   considering prior results before this Court, the costs of litigating the Adversary Proceedings and
 19
 19   Claim Objections, and the delay and risks inherent in litigating Adversary Proceedings and

 20
 20   Claim Objections pertaining to the Foreclosed Properties that are the subject of the Rejected

 21
 21   Purchase Agreements (as defined below).
 22
 22          Based on the foregoing and other factors, the Debtor, in an exercise of its business
 23
 23   judgment, decided that it made better sense to reject 22 of the 28 all of the Purchase Agreements
 24
 24   relating to Foreclosed Properties (the “Rejected Purchase Agreements”), to stop seeking
 25
 25   recovery on such Foreclosed Properties, and to instead focus on selling the 17 Properties that

 26
 26   are non-Foreclosed Properties and continuing to litigate Adversary Proceedings and Claim

 27
 27   Objections related to six of the Foreclosed Properties.

 28
 28


                                                       5
Case 2:17-bk-20125-RK       Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38               Desc
                             Main Document    Page 6 of 15


  1
  1          The Debtor intends to seek to sell such non-Foreclosed Properties free and clear of liens,

  2
  2   claims, encumbrances, and interests (with certain exceptions), with such liens, claims,

  3
  3   encumbrances, and interests attaching to the proceeds of sale. Once non-Foreclosed Properties

  4
  4   are sold, to the extent a consensual resolution cannot be reached regarding the disposition of

  5
  5   sale proceeds as among the Debtor and any holders of Alleged Secured Claims and Alleged

  6
  6   Secured Liens (and possibly any Former Owners), the Debtor will litigate, in contested Claim

  7
  7   Objections or Adversary Proceedings, with the holders of Alleged Secured Claims and Alleged

  8
  8   Secured Liens (and possibly any Former Owners) pertaining to the non-Foreclosed Properties,

  9
  9   to determine their claims and, therefore, the appropriate distribution of the proceeds from the

 10
 10   sale of the subject non-foreclosed Property.
 11
 11          The Debtor already initiated seven adversary proceedings (the “Adversaries”) to
 12
 12   challenge certain Alleged Secured Claims and Alleged Liens, as well as certain foreclosures on

 13
 13   certain Foreclosed Properties. To date, five of the Adversaries were voluntarily dismissed and

 14
 14   the other two are pending.

 15
 15          The Debtor believes that the foregoing is more likely to result in a higher net benefit to

 16
 16   the estate than litigating all Adversary Proceedings and Claim Objections regarding the

 17
 17   Foreclosed Properties.

 18
 18   D.     WHAT DOES THE DEBTOR HOPE TO ACCOMPLISH IN THIS CHAPTER 11
 19
 19          CASE?
             See Paragraph C above.
 20
 20

 21
 21   E.     WHAT ARE THE PRINCIPAL DISPUTES OR PROBLEMS LIKELY TO BE
             ENCOUNTERED   DURING    THE  COURSE   OF  THE   DEBTOR’S
 22
 22          REORGANIZATION EFFORTS?
 23
 23          The principle disputes likely to be encountered during the course of the Debtor’s
 24
 24   reorganization relate to the Debtor’s efforts to recover interests in Properties purportedly
 25
 25   foreclosed upon pre-petition pursuant to the Adversaries and to challenge and eliminate some or
 26
 26   all of the Alleged Secured Claims and/or Alleged Liens pursuant to settlement, Adversaries,
 27
 27   Claim Objections, or other appropriate procedural means.
 28
 28


                                                      6
Case 2:17-bk-20125-RK      Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38             Desc
                            Main Document    Page 7 of 15


  1
  1   F.     HOW DOES THE DEBTOR RECOMMEND THAT THESE DISPUTES BE
             RESOLVED AND WHY?
  2
  2
             The Debtor recommends that the disputes between the Debtor and the holders of the
  3
  3
      Alleged Secured Claims (the “Alleged Secured Creditors”) and any parties that foreclosed on
  4
  4
      the Foreclosed Properties be resolved through settlement, Adversaries, Claim Objections, or
  5
  5
      other appropriate procedural means.
  6
  6

  7
  7   G.     HAS THE DEBTOR COMPLIED WITH ALL OF HER DUTIES UNDER 11
             U.S.C. §§ 521, 1106 AND 1107 AND ALL APPLICABLE GUIDELINES OF THE
  8
  8          OFFICE OF THE UNITED STATES TRUSTEE?

  9
  9          The Debtor submitted its 7-Day Package with the UST and the Debtor believes that the 7-

 10
 10   Day Package is now complete.

 11
 11          The Debtor timely filed its Schedules of Assets and Liabilities, Statement of Financial

 12
 12   Affairs (the “Schedules”) and other related documents on the Petition Date. On February 27,

 13
 13   2018, the Debtor filed amended Schedules (the “Amended Schedules”).

 14
 14          The Debtor appeared at its Initial Debtor Interview.       The Debtor appeared at, and

 15
 15   participated in, its Section 341(a) Meeting of Creditors on September 9, 2017, which was

 16
 16   continued to November 21, 2017 to allow for additional questions by the UST and creditors that

 17
 17   appeared at the initial Section 341(a) Meeting of Creditors and so that the UST and such

 18
 18   creditors could also ask questions to Robert Sedlar, the Debtor’s President, who was unable to

 19
 19   attend the initial Section 341(a) Meeting of Creditors, at which the Steve Rogers, the Debtor’s

 20
 20   Managing Member and Vice President appeared on behalf of the Debtor. The Debtor attended,

 21
 21   and participated in, the continued Section 341(a) Meeting of Creditors held on November 21,

 22
 22   2017 through the appearance of Mr. Sedlar. The Debtor attended, and participated in, the

 23
 23   continued Section 341(a) Meeting of Creditors held on April 3, 2018 through the appearance of

 24
 24   Mr. Rogers and Mr. Sedlar and at the further continued Section 341(a) Meeting of Creditors held

 25
 25   on May 15, 2018. In connection with the foregoing Section 341(a) Meetings of Creditors, the

 26
 26   Debtor has produced numerous documents to the UST per its request. After the foregoing, the

 27
 27   UST concluded the Debtor’s Section 341(a) Meeting of Creditors.

 28
 28


                                                    7
Case 2:17-bk-20125-RK       Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38               Desc
                             Main Document    Page 8 of 15


  1
  1   H.      DO ANY PARTIES CLAIM AN INTEREST IN CASH COLLATERAL OF THE
              DEBTOR?
  2
  2
              The Debtor believes that the Alleged Secured Creditors claim an interest in the rents
  3
  3
      from the Debtor’s Properties upon which the Alleged Secured Creditors have Alleged Liens as
  4
  4
      the Alleged Secured Creditor’s cash collateral. As discussed above, the Debtor disputes and
  5
  5
      intends to challenge the Alleged Secured Creditors’ Alleged Secured Claims and Alleged Liens.
  6
  6
      With that said, the Debtor acknowledges that it cannot utilize any alleged cash collateral without
  7
  7
      consent from the appropriate Alleged Secured Creditors or an order of the Bankruptcy Court.
  8
  8
      Therefore, at present, the Debtor is not spending any rent proceeds from the Properties.
  9
  9

 10
 10   I.      IS THE DEBTOR USING CASH THAT ANY PARTY CLAIMS AS ITS CASH
              COLLATERAL?
 11
 11
              Per Paragraph H, the Debtor is not using any cash that any party claims as its cash
 12
 12
      collateral.
 13
 13
      J.      THE IDENTITY OF ALL PROFESSIONALS RETAINED OR TO BE RETAINED
 14
 14           BY THE ESTATE, THE DATES ON WHICH APPLICATIONS FOR
              EMPLOYMENT OF SUCH PROFESSIONALS WERE FILED, THE DATES ON
 15
 15           WHICH ORDERS WERE ENTERED, AND A GENERAL DESCRIPTION OF
 16
 16           THE TYPE OF SERVICES TO BE RENDERED BY EACH OR THE PURPOSE
              OF THE EMPLOYMENT.
 17
 17
              On August 29, 2017, the Debtor filed and served its application to employ Levene, Neale,
 18
 18
      Bender, Yoo & Brill L.L.P. as the Debtor’s general bankruptcy counsel to, among other things,
 19
 19
      prosecute the bankruptcy case, Avoidance Actions, and Claim Objections. On October 30, 2017,
 20
 20
      the Court entered an order granting the application.
 21
 21
              On September 20, 2017, the Debtor filed and served its application to employ Keller
 22
 22
      Williams Realty and KW Commercial as the Debtor’s real estate broker in connection with the
 23
 23
      sale of any of the Properties. On November 3, 2017, the Court entered an order granting the
 24
 24
      application.
 25
 25
              On November 29, 2017, the Debtor filed and served its application to employ Landsberg
 26
 26
      Law APC as the Debtor’s special litigation counsel to represent the Debtor in regard to land-lord
 27
 27
      tenant disputes, including unlawful detainer actions. On December 20, 2017, the Court entered
 28
 28


                                                      8
Case 2:17-bk-20125-RK        Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38                Desc
                              Main Document    Page 9 of 15


  1
  1   an order granting the application.

  2
  2           The Debtor intends to file applications to employ an accountant and special litigation

  3
  3   counsel for a probate action regarding one of the Properties that is proceeding after the plaintiff

  4
  4   therein obtained relief from stay.

  5
  5   K.      IN OPERATING CASES, EVIDENCE REGARDING PROJECTED INCOME
  6
  6           AND EXPENSES FOR THE FIRST SIX MONTHS OF THE CASE.
              A true and correct copy of a cash flow budget for the first six months of the case is
  7
  7
      attached hereto as Exhibit “1,” which is the same budget that was attached to the First Report.
  8
  8
      L.      PROPOSED DEADLINES FOR THE FILING OF CLAIMS AND OBJECTIONS.
  9
  9
              The Court set a general claims bar date of May 4, 2018 and the Debtor provided notice
 10
 10
      thereof to all creditors and parties in interest.
 11
 11

 12
 12   M.      PROPOSED DEADLINE FOR THE FILING OF A PLAN AND DISCLOSURE
              STATEMENT.
 13
 13
              As discussed above, the extent of equity in the Properties that can be utilized to fund a
 14
 14
      plan is largely dependent upon (1) the Debtor’s success in prosecuting the Adversaries and Claim
 15
 15
      Objections and (2) the ultimate sales price received from sales of the Properties. Given the
 16
 16
      foregoing, the Debtor respectfully submits that it is premature to set a deadline for the filing of a
 17
 17
      disclosure statement and plan.
 18
 18
              On a related note, to date, the Debtor has sought and obtained extensions of the Debtor’s
 19
 19
      exclusivity periods.
 20
 20
      N.      A DISCUSSION OF ANY SIGNIFICANT UNEXPIRED LEASES AND
 21
 21
              EXECUTORY CONTRACTS TO WHICH THE DEBTOR IS A PARTY AND
 22
 22           THE DEBTOR’S INTENTIONS WITH REGARD TO THESE LEASES AND
              CONTRACTS.
 23
 23
              The Debtor is party to a number of month-to-month Rental Agreements pursuant to
 24
 24
      which the Debtor, as landlord, leases certain Properties back to the Former Owners or other third
 25
 25
      parties. Assuming tenants remain current on rent payment obligations, the Debtor intends to
 26
 26
      keep such Rental Agreements intact pending successful Claim Objections and subsequent sales
 27
 27

 28
 28


                                                          9
Case 2:17-bk-20125-RK       Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38                Desc
                             Main Document    Page 10 of 15


  1
  1   of Properties. With that said, as noted above, the Debtor may reject Sale Agreements and Rental

  2
  2   Agreements with Former Owners regarding many or all of the Foreclosed Properties.

  3
  3   O.     REQUEST TO CONTINUE STATUS CONFERENCE.

  4
  4          The Debtor respectfully requests that the Chapter 11 Status Conference be continued for

  5
  5   120 to 180 days so that the Debtor can continue to facilitate its exit strategy. At that point, the

  6
  6   Debtor will have more to report to the Court.

  7
  7   Dated: December 26, 2018                        GRAND VIEW FINANCIAL, LLC
  8
  8

  9
  9                                                   By:    Todd M. Arnold
                                                             TODD M. ARNOLD
 10
 10                                                   LEVENE, NEALE, BENDER, YOO
                                                         & BRILL L.L.P.
 11
 11
                                                      Attorneys for Debtor and
 12
 12                                                   Debtor in Possession

 13
 13

 14
 14

 15
 15

 16
 16

 17
 17

 18
 18

 19
 19

 20
 20

 21
 21

 22
 22

 23
 23

 24
 24

 25
 25

 26
 26

 27
 27

 28
 28


                                                        10
Case 2:17-bk-20125-RK   Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38   Desc
                         Main Document    Page 11 of 15


  1
  1                                    EXHIBIT “1”
  2
  2

  3
  3

  4
  4

  5
  5

  6
  6

  7
  7

  8
  8

  9
  9

 10
 10

 11
 11

 12
 12

 13
 13

 14
 14

 15
 15

 16
 16

 17
 17

 18
 18

 19
 19

 20
 20

 21
 21

 22
 22

 23
 23

 24
 24

 25
 25

 26
 26

 27
 27

 28
 28


                                            11
                                        Case 2:17-bk-20125-RK                       Doc 376
                                                                                        242 Filed 12/26/18
                                                                                                  05/23/18 Entered 12/26/18
                                                                                                                    05/23/18 11:53:38
                                                                                                                             16:02:45                                         Desc
                                                                                     Main Document    Page 12
                                                                                                           11 of 15
                                                                                                                 14

                                                        August 17 - 31, 2017       Sep-17      Oct-17      Nov-17      Dec-17      Jan-18       Feb-18                      TOTAL NOTES
                                                                                        ---         ---
BEGINNING CASH (Approx.)                                $        8,477.58      $ 8,477.58 $ 29,485.58 $ 50,168.58 $ 71,176.58 $ 92,184.58 $ 112,867.58

INCOME
RENT                                                    $              -       $ 21,008.00   $ 21,008.00   $ 21,008.00   $ 21,008.00   $   21,008.00   $   21,008.00   $ 126,048.00
OTHER                                                   $              -       $       -     $       -     $       -                                                   $        -

TOTAL INCOME                                            $              -       $ 21,008.00   $ 21,008.00   $ 21,008.00   $ 21,008.00   $   21,008.00   $   21,008.00   $ 126,048.00

EXPENSES*
REAL PROPERTY INSURANCE                                 $              -       $       -     $       -     $       -     $       -     $         -     $         -     $        -
PAYROLL                                                 $              -       $       -     $       -     $       -     $       -     $         -     $         -     $        -
LEGAL                                                   $              -       $       -     $       -     $       -     $       -     $         -     $         -     $        -     Accrued
ALLEGED SECURED CREDITOR PAYMENTS                       $              -       $       -     $       -     $       -     $       -     $         -     $         -     $        -     No payments on disputed
                                                                                                                                                                                      /invalid claims
UTILITIES                                               $              -       $       -     $      -      $       -     $       -     $        -      $         -     $        -
OFFICE RENT                                             $              -       $       -     $      -      $       -     $       -     $        -      $         -     $        -
BANK FEES                                               $              -       $       -     $      -      $       -     $       -     $        -      $         -     $        -
REAL PROPERTY TAXES                                     $              -       $       -     $      -      $       -     $       -     $        -      $         -     $        -
U.S. TRUSTEE FEES                                       $              -       $       -     $   325.00    $       -     $       -     $     325.00    $         -     $     650.00

TOTAL EXPENSE                                           $              -       $       -     $   325.00    $       -     $       -     $     325.00    $         -     $     650.00

ENDING CASH:                                            $        8,477.58      $ 29,485.58   $ 50,168.58   $ 71,176.58   $ 92,184.58   $ 112,867.58    $ 133,875.58

* Any amounts to be paid will be paid from (1) non-
cash collateral funds, (2) cash collateral funds with
the consent of the appopriate Alleged Secured
Creditor or an order of the Court, or (3) equity
contributions or gifts from third-parties.
Case 2:17-bk-20125-RK                Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38                                       Desc
                                      Main Document    Page 13 of 15
                                    PROOF OF SERVICE OF DOCUMENT
  1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  2
      A true and correct copy of the foregoing document entitled: DEBTOR’S (1) FOURTH CHAPTER 11
  3   CASE STATUS REPORT AND (2) REQUEST TO CONTINUE STATUS CONFERENCE will be served
      or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b)
  4   in the manner stated below:

  5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  6   hyperlink to the document. On December 26, 2018, I checked the CM/ECF docket for this bankruptcy
      case or adversary proceeding and determined that the following persons are on the Electronic Mail
  7   Notice List to receive NEF transmission at the email addresses stated below:

  8            Todd M Arnold tma@lnbyb.com
               Michael Jay Berger michael.berger@bankruptcypower.com,
  9             yathida.nipha@bankruptcypower.com;michael.berger@ecf.inforuptcy.com
               Marcus T Brown marcus@marcusbrownlaw.com, sarah@marcusbrownlaw.com
 10            Matthew R. Clark bankruptcyecfs@gmail.com, mclark@ecf.courtdrive.com
               Theron S Covey tcovey@rasflaw.com, CAECF@tblaw.com
 11            Douglas A Crowder dcrowder@crowderlaw.com, bknotices@americandebtlaw.com
               Jered T Ede jede@hallgriffin.com, cgallardo@hallgriffin.com
 12            Sean C Ferry sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
               Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
 13            Can Guner cguner@rasflaw.com
               Jamie D Hanawalt ecfcacb@aldridgepite.com, jhanawalt@ecf.inforuptcy.com
 14            Matthew S Henderson matthew.henderson@piblaw.com,
                marian.flores@piblaw.com;yamileth.moore@piblaw.com
 15            Laurie Howell laurie.howell@tflglaw.com
               Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
 16            Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-
                law.com;diana@landsberg-law.com;yesi@landsberg-law.com;ilandsberg@ecf.inforuptcy.com
 17            Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
               Megan E Lees caecf@tblaw.com, MEL@ecf.inforuptcy.com
 18            Richard D Marks RDMarks@rdmpc.com
               Angie M Marth amarth@logs.com, ssali@logs.com
 19            Erin M McCartney bankruptcy@zbslaw.com, emccartney@ecf.courtdrive.com
               Vinod Nichani vinod@nichanilawfirm.com, vnichani1978@gmail.com
 20            Michael G Olinik michael@oliniklaw.com, rachael@callahanfirm.com
               David M Poitras dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-
 21             inc.com;aguisinger@wedgewood-inc.com
               Kelly M Raftery bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
 22            Cassandra J Richey cdcaecf@bdfgroup.com
               Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
 23            Edward G Schloss egs2@ix.netcom.com
               Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
 24            Edward A Treder cdcaecf@bdfgroup.com
               United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
 25            Larry D Webb Webblaw@gmail.com,
                larry@webblaw.onmicrosoft.com;r51666@notify.bestcase.com
 26            Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
               Bethany Wojtanowicz bethanyw@w-legal.com, BNC@w-legal.com
 27            Hatty K Yip hatty.yip@usdoj.gov
               Kristin A Zilberstein ecfnotifications@ghidottilaw.com
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-20125-RK                Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38                                       Desc
                                      Main Document    Page 14 of 15
      2. SERVED BY UNITED STATES MAIL: On December 26, 2018, I served the following persons and/or
  1   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
  2   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
  3
      Honorable Robert N. Kwan
  4   United States Bankruptcy Court
      255 E. Temple Street, Suite 1682
  5   / Courtroom 1675
      Los Angeles, CA 90012
  6                                                                           Service information continued on attached page

  7   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  8   on December 26, 2018, I served the following persons and/or entities by personal delivery, overnight
      mail service, or (for those who consented in writing to such service method), by facsimile transmission
      and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
  9   overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
 10                                                                           Service information continued on attached page
 11   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 12
       December 26, 2018                    Lourdes Cruz                                 /s/ Lourdes Cruz
 13    Date                                 Type Name                                    Signature
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
       Case 2:17-bk-20125-RK          Doc 376 Filed 12/26/18 Entered 12/26/18 11:53:38         Desc
                                       Main Document    Page 15 of 15
                                         Grand View Financial LLC           Kenneth G Lau
                                         8939 S Sepulveda Blvd.,Suite 103   Office of the United States Trustee
Grand View Financial LLC                 Los Angeles, CA 90045              915 Wilshire Blvd, Suite 1850
20 Largest                                                                  Los Angeles, CA 90017
File No. 8277


RSN U.S. BANK NATIONAL ASSOCIATION.
                                         Amador County Tax Collector RSN
AS TRUSTEE, SUCCESSOR IN INTEREST        Attn: Michael E. Ryan
TO WACHOVIA BANK, NATIONAL               810 Court Street
ASSOCIATION, AS TRUSTEE FOR J.P.         Jackson, CA 95642
MORGAN MORTGAGE TRUST 2005-A3,
MORTAGE PASS-THROUGH
CERTIFICATES
C/O RAS CRANE. LLC
BANKRUPTCY DEPARTMENT
10700 ABBOTT'S BRIDGE ROAD
SUITE 170
DULUTH, GA 30097


                                         Daniel Golden                      David & Leah Manaoat
Angela Leung                             21360 Crestwind Drive              102 Sonora Court
3217 Acalanes Avenue                     San Marcos, CA 92078-5000          Oakley, CA 94561-3953
Lafayette, CA 94549-3206



E. Greg Somerville                       Ellen & Clyde Davenport            Frankie Cheung
4916 Saint Andrews Drive                 5555 Thayer Lane                   1765 Valdez Way
Stockton, CA 95219-1917                  San Ramon, CA 94582-3067           Fremont, CA 94539-3662



Gary & Johanna Lohse                     Heather Hartig                     James Yocum
7394 N Meridian Road                     324 Manor Drive                    3417 Danner Circle
Vacaville, CA 95688-9607                 Pacifica, CA 94044                 Birmingham, AL 35243



John & Sonja Tombarelli                  Lehman Brothers                    Marc & Michelle Griffith
4129 South Conklin Road                  400 Professional Drive             6020 Heatherton Drive
Greenacres, WA 99016-9789                Gaithersburg, MD 20879             Somis, CA 93066-9611



Leslie Edwards                           Lorraine Moller                    Robert & Pamela Gabriel
17287 W. Summerfield Road                2525 Arapahoe, Suite 500           3 Sayles Street
Post Falls, ID 83854                     Boulder, CO 80302-6720             Greenwich, CT 06807-2142



Robert & Pamela Gabriel                  Robert & Pamela Gabriel            Sunil & L. Lori Wadhwa
18 Sherman Avenue                        21 Richmond Hill Road              747 Sturbridge Drive
Greenwich, CT 06830-6046                 Greenwich, CT 06831-2525           Folsom, CA 95630-6166



Robert Burns                             Stella Tan
690 Heather Court                        4525-4527 Lincoln Way
Pacifica, CA 94044-2141                  San Francisco, CA 94122-1128
